DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, 16, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Ragard et al. (3,938,364), hereinafter Ragard, in view of Goto (10,236,603).
Regarding claim 1, Ragard teaches a method for burr-free cutting-off of a wire 50 formed with a polygonal cross-section substantially as claimed except for the limitations in the bolded text, comprising by the following steps: 
- reshaping of the wire 50 at a longitudinal wire location by moving two reshaping sections (first pair of swaging members 13) of a first reshaping unit, which are opposite one another in a first plane, towards one another along a first axis of movement, 
- temporally subsequent to the first reshaping, reshaping of the wire at the same longitudinal wire location by moving two reshaping sections (second pair of swaging member 13) of a second reshaping unit, which are opposite one another in a second plane, towards one another along a second axis of movement, wherein the reshaping sections of the second reshaping unit are always spaced apart from one another, so that the already tapered wire cross section is tapered from two further opposite sides  during this second reshaping step and the already tapered wire cross section remains in a further tapered shape (Fig. 8C-D); and 
- tensile cutting-off of the wire at the same longitudinal wire location with now tapered wire cross-section by applying a tensile force to the wire (by hand or machine, col. 3, lines 4-8), wherein during the first reshaping step and the second reshaping step the reshaping sections of the first reshaping unit, have a tool tip with a first wedge angle, and the reshaping sections of the second reshaping unit, have a tool tip with a wedge angle, which is, at least directly at the tool tip, smaller than the first wedge angle.
See Figs. 1, 2, and 8A-D.
Ragard does not teach “wherein during the first reshaping step and the second reshaping step the reshaping sections of the first reshaping unit, have a tool tip with a first wedge angle, and the reshaping sections of the second reshaping unit, have a tool 
Ragard teaches the end of the wire 50 having equal trapezoidal faces 57.  Therefore, the angles of the tool surfaces at the tip are equal.
Goto teaches a wire having non-symmetrical V-shape deformation (formed by sides 36, 38; Figs. 3A-B and 4A-B) on a body section and non-equal trapezoidal faces at tips (46, 52; Fig. 7). These shapes require tool tips with different wedge angles.  For example, the tool tips 32 have different wedge angles as seen in Figs. 3A-B and 4A-B (see annotated Fig. 4B below). Or the tips at Fig. 7 are known to be made with a tool similar to the tool in Ragard in which the wedge shape faces of the horizontal tools 14 and the vertical tools 14 having different wedge angles for general a pair of different trapezoidal faces.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the tool tips in Ragard such that the wedge angles on the vertical tools and the horizontal tools being different for making  non-symmetrical V-shape deformation at a wire body or non-equal trapezoidal faces at tips.


    PNG
    media_image1.png
    923
    644
    media_image1.png
    Greyscale

Regarding claim 11, Ragard teaches an apparatus for burr-free cutting-off of a wire 50 having a polygonal cross-section substantially as claimed except for the limitations in the bolded text, characterized by a first reshaping unit (first pair of swaging members 13) for reshaping the wire 50 with two reshaping sections which are opposite 
See Figs. 1, 2, and 8A-D.

Ragard does not teach “wherein during the first reshaping step and the second reshaping step the reshaping sections of the first reshaping unit, have a tool tip with a first wedge angle, and the reshaping sections of the second reshaping unit, have a tool tip with a wedge angle, which is, at least directly at the tool tip, smaller than the first wedge angle.”
Ragard teaches the end of the wire 50 having equal trapezoidal faces 57.  Therefore, the angles of the tool surfaces at the tip are equal.
Goto teaches a wire having non-symmetrical V-shape deformation (formed by sides 36, 38; Figs. 3A-B and 4A-B) on a body section and non-equal trapezoidal faces at tips (46, 52; Fig. 7). These shapes require tool tips with different wedge angles.  For example, the tool tips 32 have different wedge angles as seen in Figs. 3A-B and 4A-B (see annotated Fig. 4B above). Or the tips at Fig. 7 are known to be made with a tool similar to the tool in Ragard in which the wedge shape faces of the horizontal tools 14 and the vertical tools 14 having different wedge angles for general a pair of different trapezoidal faces.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the tool tips in Ragard such that the wedge angles on the vertical tools and the horizontal tools being different for making  non-symmetrical V-shape deformation at a wire body or non-equal trapezoidal faces at tips.

Regarding claim 5, the first reshaping sections of the first reshaping unit and the second reshaping sections of the second reshaping unit moving intermittently is taught in col. 2, lines 56-68.
Regarding claim 6, the wire (W) is supplied from an input side and guided along a wire feed direction.  See Fig. 9.
Regarding claim 7, it is known in the art that the machine used for tensile-cutting off the wire comprising a gripper and the gripper moving relative to the reshaping unit.
Regarding claim 8, the reshaping unit moves in a direction perpendicular to the wire.  Therefore, the reshaping unit does not perform any movement relative to the wire along a longitudinal wire direction.
Regarding claim 9, it is noted that the term “synchronously” is interpreted that the reshaping units are timed so that a notch is made at a desired location on the wire.  The wire (50, W) is moved along an axis and the reshaping units is timed to act on the wire for making notches at predetermined intervals.
Regarding claims 10 and 16, the reshaping sections 13 defining a gap of greater width than a circumference of the wire is are best seen in Figs. 7, 9, and 10.
Regarding claim 15, the reshaping unit mounted on a support plate (1, 5).  The support plate is displaceable along a guide 21.
Regarding claim 18, Ragard teaches the invention substantially as claimed except for a wedge angle of a reshaping section of the first reshaping unit being smaller than a wedge angle of a reshaping section of the second reshaping unit.
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ragard et al. (3,938,364), hereinafter Ragard, in view of Goto (10,236,603) as applied to claim 11 above, and further in view of Kralowetz (4,430,881).
Ragard does not teach the reshaping sections having a threaded shaft connected to the tool drive.
Kralowetz teaches an apparatus having a first reshaping unit and a second reshaping unit, each having reshaping sections 1 with a threaded shaft 8 connected to a tool drive (16, 17, 18, 19, 20).  See Figs. 1-2.
The driving mechanisms in Regard and Kralowetz for driving the shaping sections are art equivalents known in the art.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use the driving mechanism of Kralowetz in which each reshaping section has a threaded shaft connected to a tool drive in the apparatus in Regard in since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ragard et al. (3,938,364), hereinafter Ragard, in view of Goto (10,236,603) as applied to claim 11 above, and further in view of Dunaenko et al. (5,333,521).

Dunaenko teaches an apparatus having a gripper unit 104 mounted on a support plate 96 displaceable along a guide 100 for maintaining linear movement of the gripper unit.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Ragard a support plate mounted on a guide as taught by Dunaenko so that the gripper unit can be mounted on the support plate for maintaining linear movement of the gripper unit for rupturing the wire.
Claim 1-13, 16, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shea (8,726,480) in view of Goto (10,236,603).
Regarding claim 1, Shea teaches a method for burr-free cutting-off of a wire 10 formed with a polygonal cross-section, comprising by the following steps: 
- reshaping of the wire 10 at a longitudinal wire location by moving two reshaping sections (opposite first pair of swaging members 252) of a first reshaping unit, which are opposite one another in a first plane, towards one another along a first axis of movement, wherein the reshaping sections of the first reshaping unit are always spaced apart from one another during the reshaping of the wire, so that the wire cross-section is tapered from two opposite sides (Figs. 15-19) during this first reshaping step and a tapered wire cross-section remains, 
- temporally subsequent to the first reshaping, reshaping of the wire at the same longitudinal wire location by moving two reshaping sections (opposite second pair of 
- tensile cutting-off of the wire at the same longitudinal wire location with now tapered wire cross-section by applying a tensile force to the wire (Fig. 8 and 18), ), wherein during the first reshaping step and the second reshaping step the reshaping sections of the first reshaping unit, have a tool tip with a first wedge angle, and the reshaping sections of the second reshaping unit, have a tool tip with a wedge angle, which is, at least directly at the tool tip, smaller than the first wedge angle.
See Figs. 1, 8, and 15-19.
Shea does not teach “wherein during the first reshaping step and the second reshaping step the reshaping sections of the first reshaping unit, have a tool tip with a first wedge angle, and the reshaping sections of the second reshaping unit, have a tool tip with a wedge angle, which is, at least directly at the tool tip, smaller than the first wedge angle.”
Goto teaches a wire having non-symmetrical V-shape deformation (formed by sides 36, 38; Figs. 3A-B and 4A-B) on a body section and non-equal trapezoidal faces at tips (46, 52; Fig. 7). These shapes require tool tips with different wedge angles.  For example, the tool tips 32 have different wedge angles as seen in Figs. 3A-B and 4A-B 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the tool tips in Shea such that the wedge angles on the vertical tools and the horizontal tools being different for making  non-symmetrical V-shape deformation at a wire body or non-equal trapezoidal faces at tips.
Regarding claim 11, Shea teaches an apparatus for burr-free cutting-off of a wire 10 having a polygonal cross-section, characterized by a first reshaping unit (opposite first pair of swaging members 252) for reshaping the wire 10 with two reshaping sections which are opposite one another in a first plane and can be moved towards one another along a first axis of movement by a tool drive (16, 17, 18, 19, 20), wherein the reshaping unit is adapted such that the reshaping sections of the first reshaping unit are always spaced apart from one another during the reshaping of the wire, so that during the reshaping by means of the reshaping sections of the first reshaping unit the wire cross section can be tapered from two opposite sides to a tapered wire cross section; a second reshaping unit (opposite second pair of swaging member 252) for reshaping the wire with two reshaping sections which are opposite one another in a second plane and can be moved towards one another along a second axis of movement) by the tool drive, wherein the reshaping unit is adapted such that the reshaping sections of the second reshaping unit are always spaced apart from one another during the reshaping of the wherein during the first reshaping step and the second reshaping step the reshaping sections of the first reshaping unit, have a tool tip with a first wedge angle, and the reshaping sections of the second reshaping unit, have a tool tip with a wedge angle, which is, at least directly at the tool tip, smaller than the first wedge angle.
See Figs. 1, 8, and 15-19
Shea does not teach “wherein during the first reshaping step and the second reshaping step the reshaping sections of the first reshaping unit, have a tool tip with a first wedge angle, and the reshaping sections of the second reshaping unit, have a tool tip with a wedge angle, which is, at least directly at the tool tip, smaller than the first wedge angle.”
Goto teaches a wire having non-symmetrical V-shape deformation (formed by sides 36, 38; Figs. 3A-B and 4A-B) on a body section and non-equal trapezoidal faces at tips (46, 52; Fig. 7). These shapes require tool tips with different wedge angles.  For example, the tool tips 32 have different wedge angles as seen in Figs. 3A-B and 4A-B (see annotated Fig. 4B above). Or the tips at Fig. 7 are known to be made with a tool similar to the tool in Shea in which the wedge shape faces of the horizontal tools and 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the tool tips in Shea such that the wedge angles on the vertical tools and the horizontal tools being different for making  non-symmetrical V-shape deformation at a wire body or non-equal trapezoidal faces at tips.
Regarding claims 2-4, 12, and 13, the reshaping sections 252 arranged orthogonally and moving in opposite directions are best seen in Fig. 15.
Regarding claim 5, Shea teaches moving the reshaping sections 252 for making a notch.  There are only two ways of moving the reshaping sections which are moving intermittent or moving continuously. Claim 5 calls for moving intermittent or moving continuously. Therefore, Shea reads on claim 5.
Regarding claim 6, the wire 10 is supplied from an input side and guided along a wire feed direction by a die 12.  See Fig. 9.
Regarding claim 7, the wire 10 being clamped in a gripper unit 12 and the gripper unit moving relative to the reshaping units are best seen in Figs. 7-8.
Regarding claim 8, the reshaping unit moves in a direction perpendicular to the wire.  Therefore, the reshaping unit does not perform any movement relative to the wire along a longitudinal wire direction.
Regarding claim 9, it is noted that the term “synchronously” is interpreted that the reshaping units are timed so that a notch is made at a desired location on the wire.  The 
Regarding claims 10 and 16, the reshaping sections 252 defining a gap of greater width than a circumference of the wire is are best seen in Fig. 15.
Regarding claim 18, Shea teaches the invention substantially as claimed except for a wedge angle of a reshaping section of the first reshaping unit being smaller than a wedge angle of a reshaping section of the second reshaping unit.
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make a wedge angle of a reshaping section of the first reshaping unit being smaller than a wedge angle of a reshaping section of the second reshaping unit since such practice is an obvious matter of design choice or for meeting requirements of electric motor manufacturers.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shea (8,726,480) in view of Goto (10,236,603) as applied to claim 11 above, and further in view of Kralowetz (4,430,881).
Shea does not teach the reshaping sections having a threaded shaft connected to the tool drive.
Kralowetz teaches an apparatus having a first reshaping unit and a second reshaping unit, each having reshaping sections 1 with a threaded shaft 8 connected to a tool drive (16, 17, 18, 19, 20).  See Figs. 1-2.
The driving mechanisms in Shea and Kralowetz for driving the shaping sections are art equivalents known in the art.
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shea (8,726,480) in view of Goto (10,236,603) as applied to claim 11 above, and further in view of Dunaenko et al. (5,333,521).
Shea teaches the gripper unit 12 reciprocating along an axis 16 for rupturing shaped wire (Fig. 7).
Shea does not teach the gripper unit mounted on a support plate displaceable along a guide.
Dunaenko teaches an apparatus having a gripper unit 104 mounted on a support plate 96 displaceable along a guide 100 for maintaining linear movement of the gripper unit.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Shea a support plate mounted on a guide as taught by Dunaenko so that the gripper unit can be mounted on the support plate for maintaining linear movement of the gripper unit for rupturing the wire.
Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/           Examiner, Art Unit 3724